J-S02031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.M., A MINOR :       IN THE SUPERIOR COURT OF
                                  :            PENNSYLVANIA
                                  :
APPEAL OF: L.F., GRANDMOTHER      :
                                  :
                                  :
                                  :
                                  :
                                  :       No. 928 EDA 2017

                 Appeal from the Order February 21, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0001077-2013

IN THE INTEREST OF: R.C.-E., A        :   IN THE SUPERIOR COURT OF
MINOR                                 :        PENNSYLVANIA
                                      :
                                      :
APPEAL OF: L.F., GRANDMOTHER          :
                                      :
                                      :
                                      :
                                      :   No. 929 EDA 2017

                 Appeal from the Order February 21, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0002538-2015

IN THE INTEREST OF: G.C.-E., A        :   IN THE SUPERIOR COURT OF
MINOR                                 :        PENNSYLVANIA
                                      :
                                      :
APPEAL OF: L.F., GRANDMOTHER          :
                                      :
                                      :
                                      :
                                      :   No. 930 EDA 2017

                 Appeal from the Order February 21, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0002539-2015


BEFORE:   BOWES, J., NICHOLS, J., and RANSOM*, J.

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S02031-18



MEMORANDUM BY RANSOM, J.:                           FILED APRIL 27, 2018

     Appellant, L.F. (“Grandmother”), appeals from the order dated

February 21, 2017, denying her motion to intervene pursuant to Pa.R.J.C.P.

1133 in the dependency proceedings for her three grandchildren: A.M., born

in October 2004; R.C.-E., born in September 2012; and G.C.-E., born in

September 2013 (collectively, “the Children”). We affirm.

     In its opinion, entered June 9, 2017, the trial court fully and correctly

set forth the relevant facts and procedural history of this case.   See Trial

Court Opinion, 6/9/17, at 1-7.    Therefore, we have no reason to restate

them here at length.

     For the convenience of the reader, we simply note that Grandmother

filed a motion to intervene in dependency, claiming that she had standing as

a grandparent.    In the motion to intervene, Grandmother sought “sole

physical and sole legal custody” of the Children.      Mot. to Intervene in

Dependency, 2/21/17, at 2 ¶ 6.       Grandmother did not file complaints in

custody; no custody actions exist for the Children – only the dependency

and termination of parental rights actions.         The trial court denied

Grandmother’s motion to intervene.

     In her timely appeal, Grandmother raises one issue for our review:

     Did the [trial] court commit an error of law and/or abuse of
     discretion in denying Grandmother[]’s Motion to Intervene and
     petition for custody of the [Children], who were in the custody of




                                     -2-
J-S02031-18


       the Department of Human Services (DHS) pursuant to an
       adjudication of dependency.

Grandmother’s Brief at 4.1

       In [In re] L.Z., [111 A.3d 1164 (Pa. 2015),] the Supreme Court
       stated:

          “The standard of review in dependency cases requires an
          appellate court to accept findings of fact and credibility
          determinations of the trial court if they are supported by
          the record, but does not require the appellate court to
          accept the lower court’s inferences or conclusions of law.”
          In re R.J.T., 608 Pa. 9, [27], 9 A.3d 1179, 1190 (Pa.
          2010). We review for abuse of discretion.

       L.Z., 111 A.3d at 1174. In addition, we have observed:

          In dependency proceedings our scope of review is broad.
          ... Although bound by the facts, we are not bound by the
          trial court’s inferences, deductions, and conclusions
          therefrom; we must exercise our independent judgment in
          reviewing the court’s determination, as opposed to its
          findings of fact, and must order whatever right and justice
          dictate.

       In re C.B., 861 A.2d 287, 294 (Pa. Super. 2004) (quoted
       citation omitted)[.]

In Interest of J.M., 166 A.3d 408, 416 (Pa. Super. 2017).

       Grandmother alleges that the “Custody Act unambiguously gives [her]

the right to petition for custody of [the Children] and to be heard on the

merits of that petition” and that the trial court’s “conclusion that [she] failed

to file a petition for custody is patently incorrect.” Grandmother’s Brief at

____________________________________________


1 On October 6, 2017, we granted the motion of the Philadelphia Department
of Human Services (“DHS”) for an extension of time to file its brief. We
ordered that the brief be filed by October 20, 2017; as of the date of this
memorandum, DHS has not filed a brief with this Court.



                                           -3-
J-S02031-18


24, 26.     However, irrespective of how Grandmother now is labelling her

motion to intervene as a “petition for custody,” id., Grandmother never

actually filed a complaint for custody.2 Notes of Testimony (N. T.), 2/21/17,

at 41-42.     As Grandmother did not file a custody complaint, we can only

address Grandmother’s standing as it applies in a dependency action where

a motion to intervene is filed.3

       [T]his Court [has] identified the only three classes of individuals
       that are conferred standing to participate, introduce evidence, be
       heard on their own behalf, and cross-examine witnesses during a
       dependency hearing: (1) the parents of the juvenile whose
       dependency status is at issue; (2) the legal custodian of the
       juvenile whose dependency status is at issue, or (3) the person
       whose care and control of the juvenile is in question.

In re J.S., 980 A.2d 117, 122 (Pa. Super. 2009) (citation and internal

quotation    marks     omitted).       Grandparents   do   not   have   standing   in

dependency proceedings when they do not meet any of the categories for

“party” status. In re F.B., 927 A.2d 268 (Pa. Super. 2007); see also In re

D.M., 995 A.2d 371, 379 (Pa. Super. 2010); In re L.C. II, 900 A.2d 378,
____________________________________________


2 At the time this action was decided by the trial court, Pa.R.C.P. 1915.3 and
1915.4 controlled the procedure for the commencement and disposition of a
custody action under the Custody Act.          A custody action had to be
commenced by a verified complaint. Thus, Paragraph 6 and the “wherefore”
clause in Grandmother’s petition to intervene in dependency requesting that
the trial court grant “sole physical and sole legal custody of the [C]hildren”
to her were insufficient to fulfill the requirements for custody, contrary to
Grandmother’s contention in her brief to this Court. Grandmother’s Brief at
26-27.
3Had Grandmother properly filed for custody, she would have had standing
pursuant to 23 Pa.C.S. § 5324(3)(iii).



                                           -4-
J-S02031-18


380, 382 (Pa. Super. 2006). A child’s grandparents do not have standing in

dependency proceedings when they do not have legal custody of the child.

D.M., 995 A.2d at 377.

      Here, Grandmother clearly does not have standing to intervene,

because she is not a parent of the Children, does not stand in loco parentis

to the Children, and does not have care or control over the Children. N. T.,

2/21/17, at 39.         It is undisputed that the Children were removed from

Mother      and   not   from   Grandmother   in   September     2015,   when   the

Philadelphia Department of Human Services (“DHS”) obtained orders of

protective custody.       The Children were later adjudicated dependent and

custody had remained with DHS.

      Furthermore, Grandmother had been present at multiple review

hearings and even testified as a witness on December 19, 2016, and

February 21, 2017.        Yet, she took no action to challenge the trial court’s

previous orders at prior review hearings in order to obtain custody of the

Children.     Grandmother waited until after DHS had filed petitions for

involuntary termination of Mother’s parental rights to the Children in order to

file her challenge. Even then, she waited sixty days after learning that DHS

filed its petitions in order to file her motion to intervene.

      As Grandmother has no standing to file petitions to intervene and

never filed complaints for custody, the trial court did not abuse its discretion




                                       -5-
J-S02031-18


in dismissing Grandmother’s petition to intervene.   See J.M., 166 A.3d at

416.

       Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/27/18




                                     -6-